
	
		I
		111th CONGRESS
		2d Session
		H. R. 6027
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Edwards of Texas
			 (for himself, Mr. Smith of Texas,
			 Mr. Daniel E. Lungren of California,
			 and Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect youth
		  from exploitation by adults using the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Our Children Act of
			 2010.
		2.Retention of
			 certain records and information that may be useful to law enforcement relating
			 to child exploitation by electronic communication service providers for
			 disclosure pursuant to warrant, subpoena, or court orderSection 2703 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(h)Retention of
				certain records and information that may be useful to law enforcement relating
				to child sexual exploitation by electronic communication service providers for
				disclosure pursuant to warrant, subpoena, or court orderA
				provider of an electronic communication service or remote computing service
				shall retain for a period of at least two years all records or other
				information pertaining to the identity of a user of a temporarily assigned
				network address the service assigns to that user. Any record or information
				retained under this subsection may be disclosed to law enforcement pursuant to
				warrant, subpoena, or court order under subsection (c) but only for use in
				connection with an investigation of child sexual
				expoitation.
				.
		
